Citation Nr: 0521494	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  02-15 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) rating for 
residuals of malaria.  

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left lower extremity (Muscle 
Group XII), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from September 1942 
to December 1945.  

The present matters initially came to the Board of Veterans' 
Appeals (Board) on appeal of an October 2001 rating decision.  
The veteran filed a notice of disagreement (NOD) in July 
2002, and the RO issued a statement of the case (SOC) in 
August 2002.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in September 
2002.  

On the September 2002 VA Form 9, the veteran requested a 
Board hearing at the RO; however, in October 2002, he 
withdrew that hearing request.  

In December 2003, the Board remanded the veteran's claims to 
the RO for additional development.  Following completion of 
that development, the RO continued denial of the veteran's 
claims (as reflected in the December 2004 supplemental SOC 
(SSOC)), and returned these matters to the Board.  

For reasons explained below, the Board has recharacterized 
the claim for residuals of a shell fragment wound to the left 
lower extremity as involving Muscle Group XII (consistent 
with the RO's December 2004 SSOC).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  The most persuasive medical evidence on the question of 
whether the veteran meets the diagnostic criteria for PTSD 
weighs against the claim.  

3.  The veteran does not have active malaria and there are no 
diagnosed residuals of malaria involving the liver or spleen.  

4.  The veteran's residuals of shell fragment wound of the 
left lower extremity involve no more than overall moderate 
disability of Muscle Group XII.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).  

2.  The criteria for a compensable rating for residuals of 
malaria are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.31, 
4.88b, Diagnostic Code 6304 (2004).

3.  The criteria for a rating higher than 10 percent for 
residuals of a shell fragment wound of the left lower 
extremity (Muscle Group XII) are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claims on appeal have been accomplished.  

Through March 2004 and April 2005 notice letters, an August 
2002 SOC, and December 2004 SSOC, the RO notified the veteran 
and his representative of the legal criteria governing the 
claims, the evidence that had been considered in connection 
with the appeal, and the bases for the denial of the claims.  
After each, they were afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been afforded ample opportunity 
to submit such information and evidence.  

The Board notes that in the August 2002 SOC, the RO cited to 
the applicable rating criteria of 38 C.F.R. § 4.73, 
Diagnostic Code 5311 (Muscle Group XI), under which the 
veteran's service-connected residuals of a shell fragment 
wound of the left lower extremity were then rated.  As noted 
above, in the December 2004 SSOC, the RO determined that the 
veteran's left leg disability was more appropriately rated 
under Muscle Group XII, i.e., Diagnostic Code 5312; however, 
the SSOC did not include specific citation to the provisions 
of that diagnostic code.  That notwithstanding, the Board 
points out that, other than rating for different muscle 
groups (Group XI as compared to Group XII), the rating 
criteria for Diagnostic Codes 5311 and 5312 are exactly the 
same, providing for a maximum 30 percent rating for severe 
muscle disability.  Under these circumstances, the Board 
finds that the RO's failure to provide the veteran with the 
rating criteria for 38 C.F.R. § 4.73, Diagnostic Code 5312 
(Muscle Group XII), is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. 
§ 20.1102 (2004).  

The Board also finds that the March 2004 and April 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Further, the RO requested that the veteran submit any 
evidence in his possession that would help support his 
claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, the four content of notice requirements have 
been met in this appeal.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the October 2001 rating action on appeal.  The Board finds 
that the lack of full, pre-adjudication notice in this appeal 
does not, in any way, prejudice the veteran.  In this regard, 
the Court has also held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, in this appeal, any delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
re-adjudicated after notice was provided.  

As indicated above, the August 2002 SOC and the December 2004 
SSOC notified the veteran what was needed to substantiate his 
claims and also identified the evidence that had been 
considered with respect to his claims.  Furthermore, in the 
March 2004 and April 2005 notice letters, the RO advised the 
veteran of VA's responsibilities to notify and assist him in 
his claims.  After the notice letters, SOC, and SSOC (to 
include the Board's December 2003 remand), the veteran was 
afforded an opportunity to respond.  The veteran has not 
identified any medical treatment providers from whom he 
wishes the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any of the 
veteran's claims.  The veteran's service medical records and 
treatment records from the VA Medical Center (VAMC) at 
Highland Park, and the Butler VAMC, have been obtained and 
associated with the claims file.  Also, the RO has arranged 
for the veteran to undergo VA medical examinations in 
connection with his claims; the reports of those examinations 
are of record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to any of the claims on appeal that needs to be 
obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims on appeal is harmless.  
See ATD Corp., 159 F.3d at 549; Cf. 38 C.F.R. § 20.1102.   

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.  




II.  Analysis

A.  Service Connection for PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  [Parenthetically, the Board notes that a more 
recent amendment to 38 C.F.R. § 3.304(f), effective May 7, 
2002, which pertains to evidence necessary to establish a 
stressor based on personal assault, does not change the three 
criteria noted above, and is inapplicable to the claim on 
appeal.  See 38 C.F.R. § 3.304(f)(3) (2004).]

In this case, the veteran served in the United States Marine 
Corps during World War II.  His service medical records 
reflect that while on the island of Pelelieu, he suffered a 
shell fragment wound to the left lower extremity when two 
enemy shells exploded nearby.  In addition, the veteran has 
reported that during combat operations on Pelelieu, he 
witnessed much death and destruction and was in fear for his 
life.  He asserts that, as result, he has experienced 
nightmares associated with his combat experiences.  

What this case turns on, however, is whether the veteran 
meets the diagnostic criteria for a diagnosis of PTSD.  

Highland Drive VAMC treatment records reflect several 
assessments of PTSD.  Additionally, a November 1999 clinical 
record from the Butler VAMC reflects the veteran's report 
that, in 1998, he had begun to re-experience intrusive dreams 
associated with his combat experiences during the war and 
that these had continued.  The diagnosis was chronic PTSD and 
major depressive disorder.  

On the contrary, the claims file also includes the report of 
a September 2001 VA PTSD examination.  The examiner noted 
that she had reviewed the veteran's claims file, and the 
report of examination reflects the veteran's post-service 
medical, social, and occupational history.  The veteran 
reported that his chief complaint was depressed mood, which 
had increased over the past few months following the death of 
his wife and the death of his dog.  Following a clinical 
evaluation of the veteran, to include diagnostic testing, the 
examiner's diagnosis was recurrent, severe major depressive 
disorder with psychosocial stressors noted as the death of 
the veteran's wife in February 2001.  The examiner opined:

The veteran was involved in combat in the Pacific 
Theater of Operations and there is documentation 
to indicate that he was wounded in action in his 
left leg.  Although [the veteran] does report a 
few isolated symptoms of [PTSD], it is this 
clinician's opinion that [the veteran] does not 
meet the complete diagnostic criteria required 
for a diagnosis of [PTSD] at this time.  Rather, 
at this time [the veteran] appears to be 
experiencing a major depressive disorder based 
upon his report of symptoms as well as his 
responses to testing.  

Treatment records from the Butler VAMC, subsequent to the 
September 2001 examination report, reflect diagnoses of 
depression and depression in remission, but do not include 
any reference to PTSD.  

In this case, the Board affords great probative weight to the 
opinion of the September 2001 VA examiner, whose opinion was 
based on a comprehensive study of the veteran's claims file; 
his reported medical, social, and occupational history; and 
findings from diagnostic testing.  The examiner provided the 
rationale for her opinion, which is not included in 
connection with any of the assessments of PTSD of record.  
Accordingly, the Board finds that the September 2001 
physician's opinion is the most persuasive evidence on the 
question of diagnosis.  See Winsett v. West, 11 Vet. App. 
420, 424-25 (1998) (it the responsibility of VA adjudicators 
(here, the Board) to determine the probative weight to be 
ascribed as among multiple medical opinions in a case, and to 
state reasons or bases for favoring one opinion over 
another). 

As the most persuasive evidence on the question of whether 
the veteran actually meets the diagnostic criteria for PTSD 
weighs against the claim, the remaining criteria for service 
connection for PTSD need not be addressed.  

The Board does not doubt the sincerity of the veteran's 
belief that he currently has PTSD as a result of in-service 
experiences.  However, as a layperson without competent 
medical training and expertise, he is not competent to 
provide probative evidence on a medical matter, such as, in 
this case, whether he meets the diagnostic criteria for PTSD.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  

B.  Higher Ratings 

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

1.  Residuals of Malaria

The veteran's residuals of malaria are currently rated under 
38 C.F.R. § 4.88b, Diagnostic Code 6304.  Under this 
diagnostic code, a 100 percent rating is warranted for 
malaria when there is an active disease process.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.  Thereafter, malaria is to be rated on the 
basis of residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 4.88b, Diagnostic Code 6304.  

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The report of an October 2001 VA examination reflects the 
examiner's comment that, when the veteran was asked about 
malaria, he reported that he had not had an attack in 35 
years.  

An August 2002 treatment note reflects the veteran's 
complaint of malaria.  The physician noted that she asked the 
veteran how he knew he had malaria.  The veteran reportedly 
responded that the symptoms (long standing spells of shaking 
and shivering followed by fever up to 104 degrees for an 
hour) were the same as they had been when he originally 
contracted malaria in service.  The veteran claimed that he 
took his wife's quinine when he experienced these symptoms 
and the symptoms went away.  The physician noted that the 
fever and chills were not necessarily malaria and that they 
could be anything.  

A March 2004 treatment record reflects the veteran's reported 
symptoms of fever, chills, and rigors.  The diagnosis was 
recurrent pneumonia.  

In this case, while the veteran argues that he experiences 
relapses of malaria-particularly, symptoms such as fever and 
chills-there is no post-service medical diagnosis either of 
active malaria or of any malaria residuals associated with 
the veteran's liver or spleen.  As such, the medical evidence 
presents no basis for the assignment of a compensable rating 
for residuals of malaria, and the current, noncompensable 
rating for service-connected residuals of malaria is 
appropriate.  

2.  Residuals of a Shell Fragment Wound to the Left Lower 
Extremity

As noted above, the veteran's service medical records reflect 
that, in September 1944, while serving with the Marine Corps 
on the island of Pelelieu, the veteran was struck by a shell 
fragment in the left lower extremity.  Clinical evaluation of 
the wound at that time revealed a transverse superficial 
shrapnel wound across the left tibia (middle 1/3) involving 
skin and subcutaneous tissue.  The wound measured 3 x 1.5 
centimeters.  An X-ray of the left lower leg was noted to 
reveal no foreign body or bony pathology.  A separation 
medical examination, dated in November 1945, reflects the 
veteran's extremities as normal with a shrapnel scar of the 
left lower leg.  

The report of a November 1958 VA examination includes 
clinical findings of a scar the size of a "silver dollar" 
over the veteran's left shin.  The examiner described the 
scar as non-adherent, but the veteran indicated that it was 
sensitive to cold.  The veteran complained that his left leg 
ached when he stood for long periods of time.  A radiographic 
study at that time was negative for any bony pathology, 
although there was evidence suggestive of metallic foreign 
bodies.  

A report of a March 2001 neurological evaluation reflects the 
neurologist's observation that the veteran was limping on his 
left leg.  The veteran's left calf was reported as appearing 
smaller than his right calf.  The neurologist noted that 
there was normal strength and tone in both legs. 

The report of an October 2001 VA examination reveals the 
examiner's finding of a slight six centimeter scar of the 
left leg that was not undulated or adhering to any underlying 
structures, was nontender on palpation, and, according to the 
veteran, had never given him any problem.  

An August 2002 treatment note reflects that on evaluation, 
the veteran's extremities were without deformity, redness, or 
tenderness.  In September 2002, the veteran complained of 
left leg pain, but later denied any such pain.  

A March 2003 treatment note reflects a diagnosis of low back 
pain secondary to facet joint disease, with leg symptoms 
secondary to spinal stenosis.  A March 2004 treatment note 
reflects the veteran's complaint of posterior left calf and 
thigh pain.  

The veteran's shell fragment wound of the left lower 
extremity is currently rated as 10 percent disabling pursuant 
to 38 C.F.R. § 4.73, Diagnostic Code 5312, which pertains to 
Muscle Group XII.  That muscle group is comprised of the 
anterior muscles of the leg: (1) the tibialis anterior; (2) 
extensor digitorum longus; (3) extensor hallucis longus; and 
(4) peroneus tertius.  The function of Muscle Group XII is 
associated with dorsiflexion; extension of the toes; and 
stabilization of arch.  Under Diagnostic Code 5312, 10 
percent rating is warrant for moderate muscle injury, a 20 
percent rating is warranted for moderately severe muscle 
injury, and a 30 percent rating is warranted for severe 
muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5312 
(2004).  

The type of injury associated with a moderate disability of 
muscles is a through and through, or deep penetrating wound 
of relatively short track by a single bullet or small shell, 
or shrapnel fragment.  There is an absence of explosive 
effect of high velocity missile and of residuals of 
debridement, or of prolonged infection.  The entrance scars 
are linear or relatively small and so situated as to indicate 
a relatively short track of the missile with signs of 
moderate loss of muscle substance and of definite weakness or 
fatigue in comparative tests.  Complaints may include fatigue 
and fatigue-pain after moderate use, affecting the particular 
functions controlled by injured muscles.  38 C.F.R. § 
4.56(b).  

Moderately severe muscle disability requires a showing of a 
through-and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The service department record or 
other evidence must show hospitalization for a prolonged 
period for treatment of the wound.  There must be a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c) and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings must include entrance and (if present) 
exit scars indicating the track of the missile through one or 
more muscle groups.  There must be indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of the muscles, compared with the sound side.  
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).

Severe muscle disability requires a showing of a through-and- 
through or deep penetrating wound due to a high-velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The service 
department record or other evidence must show hospitalization 
for a prolonged period for treatment of the wound.  There 
must be a record of consistent complaint of the cardinal 
signs and symptoms of muscle disability, as defined in 38 
C.F.R. § 4.56(c), worse than those shown for moderately- 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings must include ragged, depressed and adherent scars 
indicating wide damage to the muscle groups in the missile 
track.  Palpation must show loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  The 
muscles must swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
must indicate severe impairment of function.  38 C.F.R. § 
4.56(d)(4).

Considering the evidence in light of the above, the Board 
finds that the veteran's residuals of a shell fragment wound 
of the left lower extremity involve no more than overall 
moderate disability, for which no more than the current 10 
percent rating is assignable.  As noted above, the original 
shell fragment wound was superficial, affecting only the 
subcutaneous tissue of the left lower extremity, and does not 
appear to have actually impacted on any muscles of the left 
lower extremity.  The veteran has not consistently complained 
of the cardinal signs and symptoms of muscle disability 
affecting the left lower extremity (loss of power, weakness, 
a lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement), and his current 
left leg pain has been noted as being due to spinal stenosis.  

The shell fragment wound did not involve a through-and-
through or deep penetrating wound by a small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  There are also no indications on 
palpation of loss of deep fascia, muscle substance, or loss 
of normal firm resistance of the muscles.  As such, the 
veteran's residuals of a shrapnel wound of the left lower 
extremity do not warrant assignment of the next higher, 20 
percent, for moderately-severe muscle disability, under 
38 C.F.R. § 4.73, Diagnostic Code 5312.  As the criteria for 
the next higher rating are not met, it logically follows that 
the criteria for a maximum 30 percent rating under that 
diagnostic code likewise are not met.  

The Board also notes that, while there is evidence of 
scarring of the left lower extremity due to the shell 
fragment wound, there is no evidence that any scar results in 
impairment of function, is unstable, or is tender and/or 
painful.  Thus, consideration of a separate rating for a 
residual scar is not warranted.  See 38 C.F.R. § 4.118; 
Esteban v. Brown, 6 Vet. App. 259 (1994) (permitting separate 
evaluations for separate problems arising from the same 
injury if they do not constitute the same disability or same 
manifestation under 38 C.F.R. § 4.14).  

Accordingly, the Board must conclude that the record presents 
no basis for assignment of a rating higher than 10 percent 
for residuals of a shell fragment wound of the left lower 
extremity (Muscle Group XII).  

3.  Conclusion

For all the foregoing reasons, the Board finds that the 
claims for higher ratings for residuals of malaria and for 
residuals of a shell fragment wound of the left lower 
extremity must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the competent evidence simply 
does not support either claim for a higher rating, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for PTSD is denied.  

An increased (compensable) rating for residuals of malaria is 
denied.  

A rating higher than 10 percent for residuals of a shell 
fragment wound of the left lower extremity is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


